The opinion of the court was delivered by
AlleN, J.:
It is contended on behalf of the plaintiff in error that the evidence fails to show culpable negligence on the part of the trainmen, and that it does show contributory negligence on the part of the child’s mother. It appears from the testimony that the train was moving west, the engine backing, fronting toward the cars it was pulling, and pushing the tender ahead of it. The engineer was in the cab, facing the east. No careful lookout appears to have been kept by the engineer or fireman to see that the track was clear, and neither the bell nor whistle was sounded to give warning of danger. The child’s mother did not know that the train was approaching in time to reach the child, though she started toward it just before the accident happened. The jury find that the ringing of the bell or the sounding of the whistle would not- have caused the child to have appreciated its danger, but that if done in time it would have warned the mother in time for her to have saved it from injury. We think there *552is evidence in the record to support the finding of the jury of negligence on the part of the trainmen.
í injury to -ne£'Usencok guStioiffOT Jury' Do the facts stated show negligence on the part of the mother? It is insisted that persons having little children and living in close proximity to a railroad must at their peril keep them from straying on the track, and that a mother, living within 40 feet of a railroad track, who permits a little two-year-old child to wander out of the house, as this one did, and stray upon the track, is guilty of such culpable negligence as precludes a recovery in an action brought by the father. It would be exceedingly difficult to lay down a strict rule of law defining the degree of care which is incumbent on parents living near the line of a railroad in guarding their children from injury. We know it to be a fact that in cities and densely peopled localities many people do dwell very near to railroad tracks where trains frequently pass, others at a little greater distance, and so on in numberless gradations of proximity. Can we declare, as a matter of law, that any person who, either from choice or ‘ necessity, lives in a house immediately adjacent to railroad grounds must at his peril keep his children fenced or guarded from entering on the track? And if we may, at what distance from the road may the fences or guards be omitted, and children be given some measure of freedom of action? May we say that people who, by reason of their poverty, select unfavorable locations, where they are exposed to danger, who are unable to provide themselves with more than a rude shelter, and who are forced to labor for their daily bread, must still at their peril build such a fence or such a wall as will effectually confine their children, or else neglect their work to constantly attend them? We do not think any rigid rule of law can be de-claved applicable to such cases. It is a question °f fact, to be determined in each case by the jury, whether or not the parents have been guilty of negligence. Doubtless cases can be imagined where a court might say, as a matter of law, that there was negligence on the part of the parents, but we do not think *553this such a case. In this conclusion we but reaffirm the rule followed by this court in the case of Smith v. Railroad Co., 25 Kas. 738.
More difficult questions arise on the instructions. The criticism on the second instruction is, that the court, after stating that the question of negligence of the parents is one entirely for the consideration of the jury, then proceeds to state that certain facts and circumstances are not conclusive evidence of the negligence of the parents, thereby invading the province of the jury, as declared in the first part of the instruction. In the case of Railway Co. v. Pointer, 14 Kas. 37, it was held, that
“Where the facts are disputed, negligence is a question of fact for the jury; where the facts are undisputed and but one deduction is to be drawn from them, it presents a question of law for the courts; but where the facts are undisputed, but are of such a nature that different minds will draw different conclusions from them as to the reasonableness and care of a party’s conduct, it is a proper question for the determination of a jury.”
The rule as declared in this case has been adhered to in all subsequent cases. (Railroad Co. v. McCandliss, 33 Kas. 366; Railroad Co. v. Fitzsimmons, 22 id. 686; Railroad Co. v. Smith, 28 id. 541.) It would have been better for the court below to have omitted any comment on the facts of the case; but as this court has often declared as a matter of law that a given state of facts, concerning which there was no dispute, did or did not constitute negligence, and as the proposition advanced by the court is correct in and of itself, no substantial error was committed by the court in this particular. The most that can be said against it is, that the fact that the child escaped from the house and wandered upon the track while the mother, who was at home in charge of the child, was attending to her household duties, was a circumstance which the jury had a right to consider in determining whether she was guilty of negligence. Had these been the only facts showing negligence, the court by this instruction would not *554have decided the question of contributory negligence for the jury, for the instruction merely declares that these facts and circumstances are not conclusive evidence of negligence; that is, that any presumption of negligence arising therefrom might be rebutted by other evidence in the case. There were various other facts and circumstances shown which it was the duty of the jury to consider in deciding this question, such as the absence of any fences or other barrier to prevent suchi a little child from wandering on the track, the frequency of passing trains, the age, strength and intelligence of the injured child, the presence of other children, etc. As other portions of the instructions referred in language very favorable to the defendant to some of these things, it cannot be presumed that the jury was unduly influenced by these remarks from the court.
The fourth instruction is criticised as being inapplicable to the facts in the case. It is contended that the evidence does not show that the place where the accident occurred was a populous locality. We see no valid objections to the language used. It enunciated a sound proposition, and the jury were left entirely free to determine the facts in that particular from the evidence.
The fifth instruction, standing alone, is erroneous, because it fails to state that the plaintiff could not recover if guilty of contributory negligence. In this instruction, the rule with reference to the liability of the railroad company for the negligence of its employés is fairly stated, and the jury are then told that, if they find that the injury was caused by such negligence, they should find for the plaintiff and .assess his damages. The court should in the same connection have spoken of the effect of contributory negligence on the part of the child’s parents. Its failure to do so was substantial error, unless cured by the instructions that followed.
In the twelfth instruction the court said:
“You are instructed that parents of children of tender age are their legal custodians, and the public have a right to presume that they will use ordinary care to prevent injury to *555such children, and if the parents, or either of them, fail to use the care required of them to prevent injury to such children, neither of the parents can recover by reason of such injury.”
In the fourteenth instruction:
“You are instructed that if you find from the evidence that the parents of the child in question, or either of them, was guilty of negligence, by reason of which the child got upon the track in a position of danger, then you are instructed that the plaintiff cannot recover in this action.”
These instructions are clear and pointed. They challenged the attention of the jury directly to the question of negligence on the part of the parents of the child, and explicitly told them that if either one was guilty of negligence the plaintiff could not recover; and in the eighteenth instruction the court further said:
“You are instructed that parents are bound to take proper care of a child, so as to guard it against being run over on railroad or railroad crossings, or from allowing their children to go into dangerous places, and it is gross carelessness on the part of parents to allow their children to stray at large in dangerous places; and if parents permit their children to go at large and in and about dangerous places attended by an attendant the attendant must be of a suitable age to properly care for the child.”
2'iactonSgfcIi arrangement. This last instruction is certainly quite as strong as the defendant was entitled to on the point covered. Can it be said that a jury, acting as reasonable, sensible men, could have been misled by the mere failure of the court to mention contributory negligence in the fifth instruction, when their attention was thereafter repeatedly directed by the court to the rule which precluded recovery by the plaintiff, if guilty of such negligence? To so hold is to hold that the jury were wanting in common understanding, and were liable, merely because of a lack of strictly regular and orderly arrangement of the matters included within the in. ¶ « n • court’s charge, to wholly ignore that portion ol it favorable to the defendant, and which was so fully and forcibly stated. No rule is better settled than that the whole *556charge mast be construed together. The mere fact that some juror might possibly have misconstrued one portion of the instructions ought not of itself to be sufficient ground for a reversal, for that may happen in many cases. Language has its imperfections, and jurors have imperfections of understanding. Errors and imperfections necessarily attend all human operations, in court as well as elsewhere. If the jury can be said to have been given to fairly understand all of the rules of law applicable to the case, and not to have been given any erroneous rules, the judgment should be affirmed. If a slight error, afterward fully and fairly corrected, was made, the judgment should not for that reason be reversed, unless it appears from,the whole case that the jury were misled by such error. ■ This, it seems to me, does not appear to have occurred in this case.
No complaint is made of the verdict as having been excessive, and we think all the findings of fact are fairly sustained by the evidence in the case.
Complaint is made of the refusal of the court to give the following instruction:
“The jury are instructed that if you find from the evidence that the ringing of the bell or the blowing of the whistle, while the engine was traveling towards the child, and on Orme street, would not have prevented the injury, then the failure to ring the bell or blow the whistle would not be such negligence on the part of the railroad company as directly contributed to the injury.”
If it be conceded that this instruction'embodies a correct proposition of law, the answer of the jury to the tenth question shows that it would have been unavailing to the defendant in error. They there find that it.would have given notice to the mother in time for her to save the child- from accident, if rung or blown at the proper time.
The fourteenth instruction is not a correct statement of the law, and was rightly refused. The twenty-fourth instruction asked by the defendant is not so strong on the proposition it covers as the eighteenth given by the court. The twenty-fifth *557is substantially included in the instructions given, and the twenty-nintb does not correctly state the law. As there is little conflict in the evidence, and all of the facts disclosed seem to fairly sustain the verdict, we think no such substantial errors are presented as warrant this court in reversing the judgment. It is therefore affirmed.
JOHNSTON, J., concurring.